SupREME Court
OF
Nevapa

(O) 1947A EBB

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

ADVENTURES INTERNATIONAL,
LLC, A NEVADA LIMITED LIABILITY
COMPANY; AND ITCO,
CORPORATION, A NEVADA
CORPORATION,

Appellants,

vs.

SG VEGAS OWNER, LLC, A
DELAWARE LIMITED LIABILITY
COMPANY,

Respondent.

 

 

ORDER DISMISSING APPEAL

On June 30, 2022, this court issued an order to show cause as
to why this appeal should not be dismissed for lack of jurisdiction. On July
6, 2022, appellants filed a response and notice of voluntary withdrawal of

appeal. Accordingly, this appeal is dismissed. NRAP 42(b).

It is so ORDERED.!

Hardesty

Ah ola. Q J.
5

tiglich

 

1Given this order, appellants’ June 29, 2022, emergency motion for

stay is denied.

pA. tc, Ji

No. 84937

 

FILED

JUL 214 2022

ELIZABETH A. BROWN
CLERK OF SUPREME COURT
MN

DEPUTY CLERK

 

 

 

A2-A3032
cc: Chief Judge, The Kighth Judicial District Court
Hon. Mark Gibbons, Senior Justice
Brandon L. Phillips, Attorney At Law, PLLC
Snell & Wilmer, LLP/Las Vegas
Eighth District Court Clerk

Supreme Court
oF
NEVADA

(O} (947A EO 9